Citation Nr: 9922019	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  96-08 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARINGS ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the benefit sought on appeal.  The 
appellant, the surviving spouse of the veteran who had active 
service from November 1966 to November 1968, appealed those 
decisions to the BVA, and the case was referred to the Board 
for appellate review.

In an April 20, 1998, BVA decision, the Board entered final 
decisions with respect to the issues of an increased 
evaluation for post-traumatic stress disorder (PTSD) for 
purposes of accrued benefits and an earlier effective date 
for the award of accrued benefits.  As such, neither of these 
issues remains for appellate consideration.  The Board 
remanded the issue of entitlement to DIC benefits to the RO 
for additional development, and the case has subsequently 
been returned to the Board for appellate review.

In the Board's April 1998 decision, the Board referred the 
issues of clear and unmistakable error in rating decisions 
dated in March 1987 and February 1990 to the RO for 
appropriate action.  The RO informed the appellant and her 
representative that the February 1990 BVA decision had been 
subsumed in a Board decision dated in August 1992 and that 
the RO had no authority to review that rating decision.  See 
38 C.F.R. § 20.1104 (1998).  The RO informed the appellant 
and her representative of her right to file a Motion for 
Reconsideration of a BVA decision pursuant to 38 C.F.R. 
§§ 20.1000-1001.  In addition, the Board notes that a statute 
enacted by Congress now permits challenges to Board decisions 
on the grounds of clear and unmistakable error.  See 
38 U.S.C.A. § 7111 (West 1991 & Supp. 1999).  However, the 
record now before the Board does not appear to contain a 
Motion for Reconsideration or a request for revision of a 
Board decision based on clear and unmistakable error.  As 
such, these matters will not be addressed in this decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran's death certificate shows he died in June 
1995 at the age of 47 as a result of a drug overdose.

3.  At the time of the veteran's death, service connection 
had been established for PTSD, evaluated as 100 percent 
disabling.

4.  A disability of service origin is not shown to have 
caused, hastened, or materially and substantially contributed 
to the veteran's death.

5.  The veteran was not continuously rated totally disabled 
by reason of a service-connected disability for a period of 
10 years or more immediately preceding his death, or from 
five years from the date of discharge from service.



CONCLUSION OF LAW

The requirements for payment of DIC benefits have not been 
met.  38 U.S.C.A. §§ 1310, 1318, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.22, 3.312 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a veteran dies from a service-connected disability, the 
veteran's surviving spouse is eligible for DIC.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a) (1998).  A service-
connected disability is one that was contracted in the line 
of duty and was incurred in or aggravated during active 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  The death of a veteran will be considered 
as having been due to a service-connected disability where 
the evidence establishes that such disability was either the 
principal or contributory cause of death.  See 38 C.F.R. 
§ 3.312(a).  A principal cause of death is one which, 
singularly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  See 38 C.F.R. § 3.312(b); see also 
38 C.F.R. § 3.310(a) ("disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected").  A contributory cause of death is one 
which contributed substantially or materially to cause death, 
or aided or lent assistance to the production of death.  See 
38 C.F.R. § 3.312(c).

However, even if a service-connected disability did not cause 
or contribute to a veteran's death, a surviving spouse may be 
entitled to receive DIC benefits as if the veteran's death 
were service connected when the veteran meets the 
requirements in 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  
Under 38 U.S.C.A. § 1318, payment of DIC is provided as if 
the cause of the veteran's death were service connected where 
the veteran has died under the following conditions:

[N]ot as the result of the veteran's own 
willful misconduct, and who was in 
receipt of or entitled to receive (or but 
for the receipt of retired or retirement 
pay was entitled to receive) compensation 
at the time of death for a service-
connected disability that either-
(1) was continuously rated totally 
disabled for a period of 10 or more years 
immediately preceding death; or 
(2) if so rated for a lesser period, 
was so rated continuously for a period of 
not less than five years from the date of 
such veteran's discharge or other release 
from active duty.

38 U.S.C.A. § 1318(b).  The implementing regulation indicates 
that benefits authorized by § 1318 shall be paid to a 
surviving spouse in the same manner as if the veteran's death 
is service connected when the following conditions are met:

(1) The veteran's death as not 
caused by his or her own willful 
misconduct; and 
(2) the veteran was in receipt of or 
for any reason (including receipt of 
military retired or retirement pay or 
correction of a rating after the 
veteran's death based on clear and 
unmistakable error) was not in receipt of 
but would have been entitled to receive 
compensation at the time of death for a 
service-connected disablement that was 
either:
(i) Was continuously rated totally 
disabled by a schedular or 
unemployability rating for a period of 10 
or more years immediately preceding 
death; or
(ii) Was continuously rated totally 
disabling by a schedular or 
unemployability rating from the date of 
the veteran's discharge or release from 
active duty for a period of not less than 
five years immediately preceding death.

38 C.F.R. § 3.22.  Hence, under applicable law and 
regulation, DIC may be awarded on four separate bases, each 
of which requires particular evidence-a regular service-
connected death basis under 38 U.S.C.A. § 1310 and three 
bases under § 1318:  (1) That the veteran was continuously 
rated totally disabled for 10 or more years preceding death 
(38 U.S.C.A. § 1318(b)(1); (2) that the veteran was 
continuously rated totally disabled for five or more years 
immediately preceding death if also so rated at the date of 
discharge (38 U.S.C.A. § 1318(b)(2); or (3) that the veteran 
would have been entitled to receive the 100 percent 
compensation referred to in (1) or (2), above, at the time of 
death, but was not receiving it for some reason (38 U.S.C.A. 
§ 1318(b)).  See Green v. Brown, 10 Vet. App. 111, 115 
(1997).

In this case, the appellant essentially contends that the 
veteran's death was caused by his PTSD symptomatology.  It is 
asserted that the veteran self-medicated his PTSD with 
narcotics on a fairly consistent basis and that in 
conjunction with this, a drug overdose caused his death.  It 
is maintained that had he not been suffering from PTSD, he 
would have not used drugs and he would not have died from a 
drug overdose.  It is also contended that the veteran was 
totally disabled due to PTSD symptomatology for a period of 
time in excess of 10 years prior to his death.  In this 
regard, it is asserted that the initial 50 percent evaluation 
assigned by the March 1987 rating decision, which was 
effective in December 1983, was clearly and unmistakably 
erroneous in not assigning a 100 percent evaluation.


I.  DIC Benefits Under 38 U.S.C.A. § 1310

With respect to the appellant's claim for service connection 
for the cause of the veteran's death, the veteran's death 
certificate shows he died in June 1995 as a result of a drug 
overdose.  An autopsy concluded that the veteran died of an 
overdose of a Morphine Alkaloid-type drug.  A high 
concentration of Morphine was detected in his blood, but it 
was not possible to determine whether the Morphine was taken 
as Morphine or as Heroin.  

Service medical records contain no evidence of complaints, 
treatment or diagnosis of any drug abuse during service, 
although post service medical records reflect reports by the 
veteran that he began using drugs before or during service.  
In this regard, a private hospitalization of the veteran in 
September 1991 indicated that the veteran had been exposed 
for a long period of time to the use of Heroin in heavy doses 
on a daily basis.  It was reported that he started use of 
Heroin while in the service.  Upon transfer to another 
private hospital, the diagnosis was of a character neurosis 
with drug dependence.  A July 1982 psychiatric evaluation 
performed by Victor M. Azela, M.D., indicates that the 
veteran began using Heroin mixed with Marijuana during 
service because pain and fear were so great and that he 
became so addicted that he was using a great deal of it.  
However, a record of a private hospitalization of the veteran 
in March 1977 reported a history of drugs and drinking which 
started in high school.

As for psychiatric diagnoses, a VA examination performed in 
June 1980 concluded with a diagnosis of mild anxiety 
neurosis, and a VA examination performed in February 1982 
concluded in a diagnosis of anxiety reaction in a person with 
a history of narcotic addiction.  That examination 
specifically commented that the veteran did not meet the 
criteria for PTSD.  During a VA examination performed in 
November 1984, the veteran reported that following a back 
injury, he was prescribed medication for pain, but that he 
switched to Heroin and Marijuana once he reached Vietnam.  
Following the examination, the veteran was diagnosed as 
having PTSD.  Subsequent VA treatment and examination reports 
continued to diagnose the veteran as having PTSD.

Based on this evidence, the Board finds that the veteran's 
death was not due to a disability of service origin.  To the 
extent that the veteran's substance abuse may have began 
during service, that disorder cannot be considered a service-
connected disorder because it cannot be considered to have 
been incurred in the line of duty.  "An injury or disease 
incurred during active military, naval or air service will be 
deemed to have been incurred in the line of duty and not the 
result of the veteran's own misconduct . . . unless such 
injury or disease was the result of a person's own willful 
misconduct or abuse of alcohol or drugs."  38 U.S.C.A. 
§ 105(a) (West 1991).  Thus, for purposes of all VA benefits, 
eligibility for which requires a service-connected disability 
or death, section 105(a) precludes service connection of a 
disability resulting from alcohol or drug abuse on the basis 
of the disability's incurrence or aggravation in service or 
of a death resulting from such a disability.  See VAOPGCPREC 
2-98 (February 10, 1998).  

In addition, there is no medical evidence that associates a 
substance abuse disorder with the veteran's service-connected 
PTSD.  See 38 C.F.R. § 3.310(a); Barela v. West, 11 Vet. App. 
280 (1998).  Indeed, the veteran's substance abuse disorder 
appears to be associated with a diagnosed personality 
disorder, and in any event, appears to have been present 
years prior to any diagnosis of PTSD, possibly even 
preexisting service.  Since the veteran is not shown to have 
died of a disorder that was incurred in the line of duty or 
associated with a service-connected disability, service 
connection for the cause of the veteran's death is not 
warranted.  As such, DIC benefits under 38 U.S.C.A. § 1310 is 
not established.



II.  DIC Under 38 U.S.C.A. § 1318

As set forth above, a threshold requirement for DIC benefits 
under 38 U.S.C.A. § 1318 is that the veteran's death is not 
the result of his own willful misconduct.  Clearly in this 
case, the veteran's death was due to his own willful 
misconduct.  "The isolated and infrequent use of drugs by 
itself will not be considered willful misconduct; however, 
the progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  Where drugs 
are used to enjoy or experience their effects and the effects 
result proximately and immediately in disability or death, 
such disability or death will be considered the result of the 
person's willful misconduct."  38 C.F.R. § 3.301(c)(3).

Since the threshold requirement for DIC benefits under 
38 U.S.C.A. § 1318 has not been met, it matters not whether a 
prior rating decision assigning a specific evaluation was 
clearly and unmistakably erroneous or whether the veteran was 
hypothetically entitled to a 100 percent evaluation for 
10 years prior to his death.  Even assuming that the veteran 
was totally disabled for a period of 10 years prior to his 
death, DIC benefits under § 1318 could not be awarded because 
the veteran's death was clearly the result of his own willful 
misconduct.  Accordingly, entitlement to DIC benefits under 
38 U.S.C.A. § 1318 is not established.


ORDER

Dependency and Indemnity Compensation benefits are denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

